DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40-59 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 40-59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In the independent claims, it is unclear whether the “response pulse” is in response to the circuit receiving the “excitation pulse” or whether it is in response to something else.  The relationship (if any) between the “excitation pulse” and the “response pulse” is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellesley (US 3,296,864).
Wellesley (cited via IDS) teaches a fuel rod which has a cladding (12-14, 21) comprising an interior region (11, 20).  A resonant electrical circuit (31, 39, 41) is supported within the interior region.  
A transmitter (oscillator 43) is positioned outside the cladding and generates an oscillating signal ("excitation pulse") that is transmitted by means of electrical leads (32, 35) through the cladding and into the interior region.
In response to this oscillating signal, power is taken by the coil of the resonant electrical circuit.  This power rises to a peak in case of resonance (col. 3, line 45-61).  This peak is indicative of the temperature of the fuel element (col. 3, line 40), and thus also of its center-line temperature.  A corresponding power response signal ("response pulse") is transmitted by the leads (32, 35) through the cladding to a receiver (e.g., detector 44) positioned outside the cladding.  The receiver communicates a corresponding output to a meter (47) ("electronic processing apparatus"}.
The power response signal is measured via the current in the leads.  This oscillating current is inextricably accompanied by oscillating magnetic fields (see Maxwell equations).  Accordingly, the power response signal transmitted through the cladding is in the form of magnetic fields.
Wellesley also teaches that an elongated element (29), which is in a rod shape, is at least partially received within the coil (31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over Subiry (US 2016/0050469).
Subiry discloses a system comprising a sealed container (e.g., cask 600) containing nuclear fuel.  A resonant electrical circuit (103) is supported within an interior region of the container.  The circuit is configured to receive an excitation pulse and generate a response pulse in the form of a magnetic field signal.  The system allows for measurement of the temperature in the container.  The system includes a receiver (106), a coil (115), and a rod (112) at least partially received within the coil.  Particularly note Subiry at [0024 and 0050-0054].
Subiry indicates that the system can be used with “other types of sealed containers” [0051].  The skilled artisan would recognize that a conventional fuel rod constitutes another type of sealed container that contains nuclear fuel.  Thus, employment of Subiry’s system within the cladding of a conventional nuclear fuel rod, to allow for measurement of center-line fuel pellet temperature, as suggested by Subiry, would have been obvious to one of ordinary skill in the art.  The result of the employment would have been predictable to the skilled artisan.  
Double Patenting
Claims 40-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,832,825.  Although the claims at issue are not identical, they are not patentably distinct from each other because the recited invention includes characteristics which are substantially met in the Patent claims.  The pending claims, if allowed, would improperly extend the "right to exclude" already granted in the Patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Objection to the Abstract
The Abstract of the disclosure is objected to because the first sentence is an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  Furthermore, in said first sentence the wording “A detection apparatus includes a resonant electrical circuit . . . generates a response pulse” is unclear, and appears to be missing words.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

The following Abstract is suggested:
A detection apparatus includes a resonant electrical circuit supported within an interior of a nuclear fuel rod.  The circuit generates a response pulse in response to receiving an excitation pulse.  The circuit transmits the response pulse through a cladding of the fuel rod to another location within a nuclear reactor in which the fuel rod is housed, and without any breach in the cladding.  A characteristic of the response pulse is indicative of a condition of the fuel rod.  A transmitter is positioned within the reactor outside of the cladding, in vicinity of the fuel rod.  The transmitter is configured to generate the excitation pulse and transmit the pulse through the cladding to the circuit.  A receiver is supported within the reactor outside of the cladding.  The receiver, in response to receiving the response pulse, communicates a signal to an electronic processing apparatus located outside of the reactor.

Objection to the Title
The Title is objected to because it is too generic for the elected invention.  The following Title is suggested:  “Detection Apparatus Comprising A Resonant Electrical Circuit Located Within A Nuclear Fuel Rod”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646